DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance.  US 2014/0168631 (Haslim) teaches a method of optical communication, comprising: Injecting, by a tunable transmitter, a first optical signal into a single mode fiber coupled to a first port of an optical circulator (FIG. 7: optical transmitter 1 into fiber 2; [0071]: “… a single-mode fiber at port #1 …”); routing, using the optical circulator, the first optical signal into a core of a double clad fiber, the double clad fiber being coupled to a second port of the optical circulator (FIG. 7: routing from port 1 to port 2 of optical circulator 13 into fiber 5; see also [0071]: “… a multi-clad fiber at port #2 …”, and [0072]: “out of port #2 into the core of the multi-clad fiber 5”); transmitting the first optical signal from the second port through free space on a first wavelength band of a first channel (FIG. 7: signal into MCF 5 and propagating to the right and through lens 6); receiving, by one of the two claddings of the double clad fiber, a second optical signal through free space from a terminal on a second wavelength of a second channel (FIG. 7: receiving signal that is shown moving right to left into one of the claddings of the multi-clad fiber 5; [0072]: “… reflected optical rays from a target 17 towards both the core 16 and the inner cladding 15 of the optical fiber.  Reflected optical rays received into both the core and the inner cladding of the multi-clad fiber return into port #2 …”) that is different from the first wavelength 
JP 2002-319905A (JP ‘905) teaches the same basic optical transceiver structure with a circulators 15, transmitters 11, and receivers 12, and the translated Abstract teaches that the wavelengths can be different:
The optical transceivers (20,20') connected by a transmission line (17) have a pair of transmitters (11a,11b,11a',11b'), and a pair of receivers (12a,12b,12a',12b') for bidirectional transmission and reception of light signals having different wavelengths (lambda1,lambda2,lambda1',lambda2'), after being multiplexed and filtered by the optical multiplexers (13,13') and optical filters (14,14'), through terminal circulators (15,15'), respectively.
US 2009/0067838 (Chen) teaches tunable transmitters were known in such a system.  See, for example, FIG. 4 and [0050].
US 6,788,898 (Britz) teaches to use amplifiers in optical systems.  See, for example, Britz at FIG. 5 which illustrates plural signal sources 68 combined at 152 and amplified by optical amplifier 150 after combination and before routing at the MEMS switch 60.  See also, for example, col. 6, the paragraph beginning at line 33:
 In FIG. 5, biconic taper fiber 152 (or similar functioning device) combines signals that are carried in single-mode fiber 154, 156 and 158 and provides the combined WDM signal to optional optical amplifier 150. Amplifier 150 is preferably an erbium doped fiber amplifier (EDFA) but may be of other design. Amplifier 150 provides the amplified signal level that is provided to MEMS switch 60 (see FIG. 3).
US 2010/0172649 (Graves) at FIG. 1 teaches an optical transceiver including a transmitter, receiver, and input/output fiber, all coupled by a circulator 160.  The fiber 170 from the transmitter is SMF, and the other two fibers 180, 190 are MMF.  See, for example, [0018]:
[0018] FIG. 1 is an illustration of an example optical train for a transceiver according to the invention. The system includes a telescope 110, a deformable mirror 124 and a wavefront sensor 120. The deformable mirror 124 and wavefront sensor 120 are located in the optical path of the telescope, with the wavefront sensor 120 downstream of the deformable mirror 124. The system also includes an optical circulator 160, with three ports. A single mode fiber 170 is coupled to port 1, a multimode fiber 180 to port 2 and a multimode fiber 190 to port 3. The other end of multimode fiber 180 functions as the optical input (or output) of telescope 110. 
US 2012/0154783 (Goldberg) at FIG. 5 teaches an optical apparatus including an optical transmitter source 510 into fiber 511, routing through mirror 530 into the core 543 of DCF 540 (see also [0031]: “… coupled into the core (e.g., 543) of a DCF fiber (e.g., 540)”). signal into DCF 540 and propagating to the right (see also FIG. 1: transmitting signal into DCF 140 followed by transmit/receive lens 150 and into free space); and receiving signal that is shown moving right to let into the double cladding fiber (see also FIG. 1: free space signal from right to left, into transmit/receive lens 150 and into DCF 140).  Goldberg also teaches the core of the fiber 511 can be the same as the core of the DCF (e.g., see [0031]: “If the cores (e.g., 513 & 543) of the two fibers are identical …”), and teaches the DCF can be single mode (e.g., see [0030]).  Goldberg at FIG. 5 illustrates the use of a receiver 520 with a multimode fiber 521 carrying the received signals to the receiver 520.  
US 8,971,709 (Liu) at FIG. 7 illustrates a clockwise, three port circulator (left circulator) in which signals received on the left side are conveyed to the right side, and signals received on the right side are conveyed to the bottom side.  
US 7,809,268 (Meli
US 6,768,578 (Kinoshita) at FIG. 10 teaches plural transmitters (Tx1-TxN) combined by MUX 50, and subsequently amplified amp AMP1.  
US 2004/0151420 (Goodfellow) at FIG. 2 teaches plural transmitters multiplexed together and them amplified by an amplifier.  
The art of record, however, fails to teach the claimed structure and corresponding method steps as recited in the amended claims.  The closest art of record is Haslim and JP 905.  Although Haslim teaches the basic structure of SMF, DCF, and MMF around a circulator, it also requires signal processing circuit that operates on a reflected signal, and the reflected signal is necessary for the proper operation of the signal processing circuit (i.e., for range-finding operations of the signal processing circuit).  There appears to be no provisions or teaches to modify the signal processing to operate with a separately generated (i.e., not reflected) return signal.  JP ‘905 teaches a structure with transmitter, receiver, and circulator, and which operates with a separately generated return signal.  However, it fails to teach the particulars of the structure recited in the claim, namely the particulars of the single-mode fiber, dual clad fiber, and multimode fiber in the particular arrangement around the circulator, and using the core of the DCF for transmission and one of the cladding for receiving the signal.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DARREN E WOLF/Primary Examiner, Art Unit 2636